DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.
Applicant argues that the amendments overcome the rejections under 35 USC 112. 
Examiner respectfully disagrees. As set forth below (Claim Rejections – 35 USC 112), not all of the rejections under 35 USC have been overcome.
Applicant argues that Mori does not disclose “a first function that models a heat loss before the start of combustion and after the start of combustion nor second function that models a heat loss after the start of combustion”, as recited in amended claim 1.
Examiner respectfully disagrees. First, it must be noted that the two functions in the present invention are described in the present specification as follows (emphasis added): 
[0091] Furthermore, the inventor of the present application found out that it is effective to use different models after the intake valve is closed until the start of combustion by main injection and the timing when the exhaust valve opens (EVO: Exhaust Valve Open) after the start of combustion by the main injection. Therefore, the heat loss model includes a combination of a first heat loss model (an example of a first function) and a second heat loss model (an example of a second function). The first heat loss model mainly models the heat loss after the intake valve is closed to the start of combustion by the main injection, and the second heat loss model models the heat loss up to the timing at which the exhaust valve opens after the start of combustion by the main injection.
In other words, the first function “mainly” models the heat loss before a unique thermal window* (i.e. it models from IVC to combustion) and the second model exclusively models heat loss within the unique thermal window (i.e. it models from combustion to EVO). 
(*Herein, the “unique thermal window” refers to a timing where a certain thermal characterization due to combustion may be presumed. Once the exhaust valve opens, this characterization may no longer be appropriate to apply. Notably, this notion is established in both the present application, as can be seen above, and Mori, as will be discussed below).
Ignoring the word “mainly” for the moment (it will be discussed shortly), this is the same strategy performed by Mori. That is, Mori recognizes that special considerations (e.g. functions/formulas) need be made to distinguish between the thermal dynamics inside and outside the unique thermal window. For example, this can be seen in Mori:
at [0032], where Mori discusses heat losses being calculated specifically before the unique thermal window (i.e. from IVC to combustion start), 
at [0078, 0082], where Mori shows and discusses a plurality of formulas modeling combustion heat exclusively within the unique thermal window (i.e. from combustion start to EVO), and 
(Notably, Mori relies on the ignition timing θSA as an approximation of combustion start timing [0032].)
at [0032, 0082] where Mori discusses dynamics/determinations of heat loss after the unique thermal window (i.e. after EVO). 
Arguably then, the difference would appear to be that within the unique thermal window, the present invention uses multiple models simultaneously (i.e. the two recited functions), and Mori only relies on a single model meant for that period. However:
First, by the present specification’s own description, the first function is “mainly” used before the unique thermal window. Thus, it appears that it is largely (if not, wholly) ignored within the unique thermal window. Accordingly, it is not understood what patentable weight this feature is meant to carry. A mathematical consideration that is mainly ignored is generally equivalent to one that is not present.
Second, as best understood, the first function corresponds to a formula generally capturing the ideal gas law as it pertains to the system of the present context (i.e. an engine) (present specification [0096, 0098]). The second function accounts for special effects of combustion (present specification [0101 – 0102]). 
This explains why the first function may not be seen as representing a significant contribution to the formula relied on during the unique thermal window. However, insofar as it is relied upon within the unique thermal window, it can be thought of as the consideration of a basic principle of physics in combination with special considerations of combustion in an engine. It should be noted that, to the degree that the first function is relied on within the unique thermal window, it yields a third function that is neither the first function nor second function. To be clear, if the first function is A and the second function is B, and within the unique thermal window, the model used is A + B, then during the unique thermal window, what is being used is some third function, A + B.
Mori discloses functions corresponding to the same two principles. That is, Mori’s formula 1 corresponds to a formula generally capturing the ideal gas law as it pertains to the system of the present context [0014 – 0016] and it is used at least before the unique thermal window (i.e. from IVC to combustion) [0032]. Mori’s second function accounts for special effects of combustion and it is used within the unique thermal window [0078]. 
Mori does not explicitly state that the second function includes within it some features that correspond to consideration of the ideal gas law, but it stands to reason that, insofar as such considerations are relevant, they are considered by Mori. This is due to the fact that Mori is clearly aware of them (and they are basic principles of physics), is clearly considering them at least when they are of primary importance, and is suggestive of considering them even within the unique thermal window by stating that they only become inappropriate to consider after the unique thermal window has ended (i.e. after EVO) [0032].
Accordingly, Mori’s second function may be thought of as being the first function and a second function together (an A + B, so to speak); the first function being the aspect that corresponds to the consideration of the ideal gas law and the second function being the aspect that corresponds to the special considerations of combustion.
Therefore, Mori does rely on a first function that models a heat loss before the start of combustion and after the start of combustion and a second function that models a heat loss after the start of combustion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 10, this claim is presently dependent from cancelled claim 9. Thus, it is unclear what limitations it includes. For purposes of examination, this claim will be interpreted as best understood, as dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 8, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2010-48171 A) in view of [Mehta et al. (US 8,036,760) and/or Glass et al. (US 7,890,310)].
In re claim 1, Mori discloses an information processing apparatus comprising: 
a memory [0010]; and 
a processor [0010] coupled to the memory and configured to:
add a positive value ([0053 – 0057]; 3rd term of formula 9) corresponding to a heat loss which is derived based on an actually measured value of an in-cylinder pressure [0066 – 0067] of an internal combustion engine for a driving condition (it is inherent that the strategy is applied at at least one driving condition) to a first heat release rate (2nd term of formula 9) corresponding to an apparent heat release rate which is derived based on the actually measured value [0031, 0045] for the driving condition, for each crank angle of the internal combustion engine to derive a second heat release rate (1st term of formula 9) according to the crank angle;
set, for the driving condition, a plurality of Wiebe function parameters of a Wiebe function ([0059 – 0063, 0078]; formulas 10 and 15) in such a manner that an error between the second heat release rate and a third heat release rate obtained by the Wiebe function is minimized*;
*It is apparent that the Wiebe function model is meant to approximate an actual thermal dynamic. Thus, it is apparent that its values are selected to minimize a difference between the model and an actual dynamic as much as possible. Additionally, it would have been obvious to one of ordinary skill to do so in the system of Mori in order to best approximate a real thermal dynamic.
set, for the driving condition, a plurality of heat loss parameters of a heat loss model which is used to derive the heat loss [0059 – 0063];
store the Wiebe function parameters in the memory (apparent); and 
output the Wiebe function parameters from the memory in order to calculate a torque which controls the internal combustion engine at the time of actual operation of the internal combustion engine (abstract; [0021 – 0051]*),
*It is apparent that the misfire detection is used for engine control. Additionally, it would have been obvious to do so as it is a well known engine control strategy.
wherein the heat loss model includes a combination of a first function that models a heat loss before the start of combustion and after the start of combustion and a second function that models a heat loss after the start of combustion (see above; Response to Arguments),
wherein the second function is a function that is expressed by the Wiebe function (see above), and
wherein the plurality of model parameters include a heat loss period after the start of combustion and a combustion start timing [0037, 0058]. 
Mori lacks determining a difference between the model and the actual dynamic by integrating the square of an error between them, and thus lacks:
set, for the driving condition, a plurality of Wiebe function parameters of a Wiebe function in such a manner that a sum of values obtained by squaring an error between the second heat release rate and a third heat release rate obtained by the Wiebe function is minimized.
However, this is a known mathematical method for determining a performance difference in a controlled system, known as an “integral square[d] error” 1 2. For example, see:
Mehta (abstract; col 20, ln 7 – 1; col 31, ln 31 – 35);
Glass (col 8, ln 60 – 67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide in the system of Mori, the step of determining a difference between the model and the actual dynamic by integrating the square of an error between them, as is known and evidenced above, as it is a known technique for gaining accuracy, and thus within the capability of one having ordinary skill.
In re claim 2, Mori discloses wherein the positive value changes according to the crank angle (it is a function of theta). 
In re claim 3, Mori discloses wherein the manner of change of the positive value according to the crank angle corresponds to the manner of change of the heat loss according to the crank angle based on the actually measured value of the in-cylinder pressure ([0019, 0066 – 0069]; formulas 11 and 12 (the positive value, dQth(θ)/d(θ), is a function of Tc(θ), which is a function of Pc(θ)).
In re claim 5, Mori discloses wherein the heat loss model is expressed by using the in-cylinder pressure and an in-cylinder volume when an intake valve is closed [0012 – 0016] and a heat loss when an exhaust valve is opened ([0082]; see above, In re claim 1). 
In re claim 10, see above (In re claim 1). The set parameters are plugged in to the model. Insofar as they are different or are applied to different portions of the model, the relational expressions will be different as well.
Accordingly, Mori discloses wherein the processor: 
derives a first relational expression between a plurality of driving condition parameters each representing the driving condition and the plurality of Wiebe function parameters based on values of the plurality of Wiebe function parameters; and 
derives a second relational expression between the plurality of driving condition parameters and the plurality of heat loss parameters based on values of the plurality of heat loss parameters. 
In re claim 11, regarding the limitation, “wherein each of the first relational expression and the second relational expression is a linear polynomial”; at least portions of the relational expressions disclosed by Mori are linear polynomials. Given the breadth of the claimed invention, these portions may satisfy the recited limitations. 
Additionally, one of ordinary skill understands the technical and mathematical principles surrounding the disclosure of Mori, and it would have been at least obvious to try providing wherein some relational expressions take the form of being linear polynomials insofar as such expressions may reasonably characterize the system dynamics.
In re claim 18, see above (In re claim 1).
In re claim 19, see above (In re claim 2).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747


	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://encyclopedia2.thefreedictionary.com/integral+square+error
        2 http://www.online-courses.vissim.us/Strathclyde/measures_of_controlled_system_pe.htm